Case 15-27998        Doc 54     Filed 03/11/19     Entered 03/11/19 15:11:18          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 27998
         Darnita G Gayles

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/17/2015.

         2) The plan was confirmed on 10/15/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/15/2017, 02/15/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/26/2017, 07/19/2018.

         5) The case was Dismissed on 09/20/2018.

         6) Number of months from filing to last payment: 32.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-27998             Doc 54             Filed 03/11/19    Entered 03/11/19 15:11:18                Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $13,925.00
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                              $13,925.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $4,025.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $582.60
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $4,607.60

 Attorney fees paid and disclosed by debtor:                             $350.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal       Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advance Payday Cash                         Unsecured         800.00           NA              NA            0.00        0.00
 American InfoSource LP                      Unsecured      1,758.00       1,725.26        1,725.26           0.00        0.00
 American InfoSource LP as agent for Direc   Unsecured           0.00        781.54          781.54           0.00        0.00
 AT&T Mobility II LLC                        Unsecured      2,693.00       2,692.86        2,692.86           0.00        0.00
 Chase                                       Unsecured         150.00           NA              NA            0.00        0.00
 City of Chicago Department of Revenue       Unsecured         600.00        200.00          200.00           0.00        0.00
 Enhanced Recovery                           Unsecured          99.00           NA              NA            0.00        0.00
 Genesis Financial                           Unsecured         800.00           NA              NA            0.00        0.00
 Global Lending Services                     Unsecured           0.00        864.72          864.72           0.00        0.00
 Global Lending Services                     Secured       15,537.00     16,401.72        15,537.00      7,740.34    1,577.06
 Midnight Velvet                             Unsecured         182.00           NA              NA            0.00        0.00
 peoples gas                                 Unsecured      1,100.00            NA              NA            0.00        0.00
 Porania LLC                                 Unsecured           0.00        500.00          500.00           0.00        0.00
 Senex Services Corp                         Unsecured         100.00           NA              NA            0.00        0.00
 SIR Finance Corporation                     Unsecured      1,000.00       1,406.67        1,406.67           0.00        0.00
 Southwest Credit Systems                    Unsecured         651.00           NA              NA            0.00        0.00
 Sprint Corp                                 Unsecured           0.00        930.82          930.82           0.00        0.00
 Torres Crdit                                Unsecured         591.00           NA              NA            0.00        0.00
 US Bank                                     Unsecured         800.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-27998        Doc 54      Filed 03/11/19     Entered 03/11/19 15:11:18             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $15,537.00          $7,740.34           $1,577.06
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $15,537.00          $7,740.34           $1,577.06

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $9,101.87               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,607.60
         Disbursements to Creditors                             $9,317.40

 TOTAL DISBURSEMENTS :                                                                     $13,925.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
